DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made in the reply filed on January 23, 2022.
Applicant’s election of claims 1-13 in the reply filed on January 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical confirmation device, optical interrogation device, computer network, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 appears to erroneously contain a period at the end of line 19 and also appears to be missing the word “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, it is unclear if the controller is programmed to/configured to also employ control over other claimed aspects of the system.  It is unclear how the optical interrogation device, optical confirmation device, classifier, an analyzer each perform their claimed associated function (i.e. classifier identifying target particles based on an algorithm, the analyzer determining the current sorting performance, etc.) without input or programming that is controlled via the controller.  Applicant should consider the incorporation of language that more clearly defines how each of these components are connected to one another.
	With respect to claim 5, it is unclear what the connection between the computer network and the claimed controller is.  Is the computer network only in communication with specific embodiments of the self-aware particle manipulation system, or is the computer network in electrical communication with the claimed controller and classifier such as to further enable identification of target particles in an image?
	 With respect to claim 11, it is unclear how the classifier is programmed to perform the claimed function.  Is the classifier also under control of the claimed controller?  Applicant refers to this embodiment separately from the controller, but it is unclear how a classifier/camera would be able to perform the claimed function without some kind of input from either a program employed by the controller or a user.
	Claims 2-4, 6-10, 12, and 13 are ultimately dependent upon claim 1 and thus inherit the same deficiencies.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach the self-aware particle system of claim 1, specifically comprising a microfabricated particle sorting device, wherein the microfabricated sorting devices moves in a plane and is disposed in a microfluidic channel network having a sort channel and a waste channel through a sample stream comprising target particles and non-target material flows, wherein the microfluidic channel network is also formed in the plane, a controller that adjusts the sort parameters and control the microfabricated particle sorting device, a classifier that identifies target particles in the new images using an automated image-based particle detection algorithm, wherein the algorithm is based on a plurality of pre-existing images, and an analyzer that determines the current sorting performance from the new images and the output of the classifier, and determines how to improve the sorting performance.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Butler et al (US 2005/0207940 A1) teaches an apparatus and method for a microfabricated fluorescence activated cell sorter that utilizes an optical switch (10) to sort cells flowing through the microfluidic channel network.  However, there is no fair discussion or disclosure of the system being self-aware by use of various algorithms to identify and track target cells;
Seward (US 2002/0013555 A1) teaches a microcatheter system that utilizes a MEMS-based microvalve that is attached to a micromachined substrate.  However, there is no fair discussion or disclosure of the system being self-aware by use of various algorithms to identify and track target cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        May 19, 2022                                                                                                                                                                                            
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796